UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4913


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY BRIAN COHEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cr-00310-WDQ-1)


Submitted:   April 14, 2015                     Decided:   May 14, 2015


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Brian Cohen, Appellant Pro          Se.   Harry Mason Gruber,
Joyce Kallam McDonald, Assistant            United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey    Brian      Cohen    appeals    the    district      court’s      order

denying his motion to strike orders tolling the Speedy Trial Act

period, 18 U.S.C. § 3164 (2012), and for immediate release. 1                       We

grant Cohen’s motions to expedite appellate review so far as is

consistent with the workload of the court.                  See Fed. R. App. P.

9(a).    However,       we   have     reviewed      the    record   and    find    no

reversible error. 2     Accordingly, we affirm for the reasons stated

by the district court.              United States v. Cohen, No. 1:14-cr-

00310-WDQ-1    (D.   Md.     Nov.    25,   2014).     We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED




     1
       The Government has filed a motion to dismiss the appeal
for   lack  of  jurisdiction.    We   conclude  that  we  have
jurisdiction; therefore, we deny the Government’s motion to
dismiss.
     2
       We deny Cohen’s motion to supplement his informal brief
because the proffered supplement concerns evidence not in the
record on appeal, and Cohen has not properly supplemented the
record. See 4th Cir. R. 10(d).



                                           2